         Case: 3:20-cv-00635-jdp Document #: 3 Filed: 07/08/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 PAULO C. GONZALEZ,

         Plaintiff,                                                        ORDER
 v.
                                                                   Case No. 20-cv-635-jdp
 JACKIE WESTOVER, et al

         Defendants.


       Plaintiff Paulo C. Gonzalez has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed without

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than July 29, 2020. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                              ORDER

       IT IS ORDERED that plaintiff Paulo C. Gonzalez may have until July 29, 2020 to

submit a trust fund account statement for the period beginning approximately January 8, 2020

and ending approximately July 8, 2020. If, by July 29, 2020, plaintiff fails to respond to this
         Case: 3:20-cv-00635-jdp Document #: 3 Filed: 07/08/20 Page 2 of 2



order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that event, the

case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 8th day of July, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
